KINETICS MUTUAL FUNDS, INC. The Multi-Disciplinary Fund No Load Class Supplement dated November 10, 2009, to the Prospectus dated April 30, 2009, as supplemented August 7, 2009 Effective immediately, the first and second paragraphs of the section entitled “Principal Investment Strategies” on pages 46 and 47 of the Prospectus are deleted and replaced with the following: The Multi-Disciplinary Fund seeks to achieve its investment objective of total return by investing all of its investable assets in the Multi-Disciplinary Portfolio. “Total Return” sought by the Multi-Disciplinary Portfolio consists of income earned on the Multi-Disciplinary Portfolio’s investments, plus capital appreciation, if any. The Multi-Disciplinary Portfolio utilizes a two-part investment strategy, which includes fixed-income and derivatives components.
